DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0182243 filed December 18, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/014743 filed December 15, 2016.
Claim Status
Claims Filing Date
May 24, 2022
Amended
4
Cancelled
7
Pending
1-6, 8-19
Withdrawn, cancelled by examiner’s amendment
1-3, 10-19
Allowed
4-6, 8, 9


Response to Arguments
Yamamoto
Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. § 103” paras. 2-3, and claim amendments, see claim 4 line 7, both filed March 24, 2022, with respect to Yamamoto have been fully considered and are persuasive.  The rejection of Yamamoto has been withdrawn. 
	The applicant persuasively argues that amended claim 1 recites an area ratio of the second phase of the primary film of 47 to 72%, which has a value of Equation 1 of 5.9 to 8.4 (“Claim Rejections Under 35 U.S.C. § 103” para. 2), whereas the MnO/MgO value (i.e. Equation 1) of Yamamoto is 0.02 to 4, which results in an area ratio of the second phase in the primary coating outside of that claimed (“Claim Rejections Under 35 U.S.C. § 103” para. 3).
Related Art
Hamachi (US 3,765,957)
	Hamachi teaches an insulating coating on the surface of a silicon steel sheet (1:6-12) where the separator material includes remainder magnesia, 5 to 40 wt% serpentine, and 4 to 40 wt% manganous oxide (MnO) powder (6:10-61, claim 2; remainder magnesia is present in an amount of 20 to 91 wt%, and the ratio of MnO/MgO is no more than 40/20, which is 2) where tests indicated that manganese dioxides of less than 3%, manganic oxide of less than 10%, and mangano-manganic oxide of less than 25% ensures formation of a film having excellent properties (7:1-24).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on July 12, 2022.
The application has been amended by cancelling the following withdrawn claims: 1-3 and 10-19.
Reasons for Allowance
Claims 4-6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination an oriented electrical steel sheet with a primary film positioned on the surface where the primary film includes a first phase of forsterite (Mg2SiO4) and a second phase of one or more kinds among Mn oxides, where the second phase has an area% with respect to a total area of the primary film of 47 to 72.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735